PER CURIAM.
We have reviewed the evidence in this negligence case and determined as a matter of law that the verdict of the jury is clearly and grossly inadequate. Since it would serve no useful purpose to re-state the uncontested evidence here, we simple reverse and remand for a new trial upon the issue of damages only on authority of Borandi v. St. Anthony’s Hospital, Inc., 291 So.2d 54 (2d D.C.A.Fla.1974), and Griffis v. Hill, 230 So.2d 143 (Fla.1970).
Reversed and remanded.
WALDEN, and MAGER, JJ., and MOE, LEROY H., Associate Judge, concur.